 300DECISIONSOF NATIONALLABOR RELATIONS BOARDBest Industrial Uniform Supply Company, Inc., andLeonard Franklin,IndividuallyandLaundry, DryCleaning and Dye House Workers,Local UnionNo. 218.Case 23-CA-4684April 29, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn October 15, 1973, Administrative Law JudgeBenjaminK. Blackburn issued the attached Decisionin this proceeding. Thereafter, General Counsel andRespondent filed limited exceptions and supportingbriefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order,2 asmodified herein.Contrary to the Administrative Law Judge, we findthat the record evidence is insufficient to enable us toreach a decision as to whether Respondent violatedSection 8(a)(3) and (1) of the Act by failing andrefusingto reinstateAugusta Thomas, an unfairlabor practice striker on whose behalf an uncondi-tionaloffer to return to work had been made.In a priorcaseinvolving the Respondent,3 fromwhich theissues inthe instantcase arise, the Boardordered Respondent to offer immediate, full, andunconditional reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to allemployees who went on strike on October 23, 1972,or thereafter. Thomas was among those employeeswho went on strike.Respondent contends that the fact that Thomas isunder indictment for murder is a valid defense to thereinstatementorder.The parties stipulated thatThomas has been indicted for murder in connectionwith the shooting death of one Birdie Mae Vaughn, astriking employee. Thomas has pleaded not guiltyiThe Administrative Law Judge found,inter aha,thatRespondentviolated Sec.8(aX5) and(1) of the Actby refusingto complywith theCharging Party's request for data relating to the strikers'reinstatementrights,and bypassing the ChargingPartyby unilaterally contacting andreemploying someof thestrikers.The AdministrativeLaw Judge also foundthatRespondent did not violate Section 8(ax3) and(1) of the Act byrefusing to reinstate Ester Franks,ArzettiaNeal, JedyRobertson,and MaryRingo.In the absence of exceptions thereto,we adopt these findingsproforma.,We find merit in theGeneral Counsel's exception to the Administrativeand has been released on bond pending his trial. Thecircumstances of the incident were not introducedinto evidence, and there was no testimony adducedconcerning the incident.Since the record is devoid of any facts regardingthe alleged crime, upon which we could base adecision, and since the parties have stipulated thatthe backpay due Thomas, if any, is to be calculatedinthecompliance stage of the earlier case,23-CA-4600, we feel that the issue of Thomas'reinstatement can best be resolved as a part ofcompliance in Case 23-CA--4600. Accordingly, weshall dismiss the allegation of the complaint relatingtoRespondent's refusal to reinstate Augusta Thom-as,without prejudice to the issues being raised in thecontext of whether Respondent properly compliedwith the Board's Order in Case 23-CA-4600.We agree with the Administrative Law Judge thatRespondent has legally reinstated Dorothy Maconwithin the terms of the Board's outstanding Order.4However, we find it unnecessary to rely on hisinterpretation that the distinction between inspectinggarments in the hanger department and handlingtowels in the towel room is one without a difference.We find that the evidence establishes that up untila short time prior to the commencement of the strikeon October 23, 1972, Macon worked in the packingdepartment. Macon testified that about 2 or 3 weeksprior to the strike, she was assigned the job ofinspecting garments in the hanging department.Respondent contends that she worked as an inspec-tor at most for 3 days immediately prior to the strike,and that she was classified as a packing departmentemployee.5Further,Respondent proposed thatCharles Franklin, its vice president, would testifythat the work performed by Mrs. Macon in thehanging department was an experimental job estab-lished by him in contemplation of the installation ofa new conveyor system in the hanging department,and that there was no position prior to that time, nordid such a position become finalized in the sense ofbeing established until 6 to 8 weeks after the strikehad begun. The General Counsel stipulated thatFranklin would so testify. In view of the above, weconclude that the General Counsel has not estab-lished that Macon was employed as an inspector inthe hanging department when the strike commenced.Therefore, Respondent's assignment of Macon to theLaw Judge's failure to provide for the posting of a notice encompassing theviolations of theAct foundin his Decision.Accordingly,we shall order theposting of the usual notice.3Best IndustrialUniform Supply Company,Inc.,203 NLRB No. 186(23-CA-4600).See In. 3, supra5Theparties stipulated that during the strike the packing departmentoperation was changed for business reasons to a one-person operation.General Counsel does not contend that the failure to return Macon to thepacking department at the time the strike ended was improper.210 NLRB No. 38 BEST INDUSTRIAL UNIFORM SUPPLY CO.towel room, when she returned to work on April 23,1973, does not violate Section 8(a)(3) and (1) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrderthe recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Best Industrial Uniform Supply Company,Inc., itsofficers,agents, successors,and assigns, shall take theactionset forth in the said recommended Order as somodified:1.Delete paragraph 1(b) and reletterthe remain-ing paragraphs accordingly.2.Delete paragraph 2(a), reletterthe existingparagraph 2(b) as 2(a), and insertthe following as2(b):(b) Postat itsplant in Houston, Texas, copiesof the attached notice marked "Appendix." 3Copies ofsaid notice,on forms provided by theRegional Director for Region 23, after being dulysigned by an authorized representative, shall beposted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.'Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other materi-al.8In the event that the Board's Order is enforcedby a Judgment ofUnited StatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcingan Orderof the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOT fail or refuse to reinstate unfairlabor practice strikers within 5 days of theirunconditional offer to return to work.WE WILL NOT fail or refuse to furnish datarelating to strikers' reinstatement rights to yourcollective-bargaining representative.WE WILL NOT bypass your collective-bargainingrepresentativeby contacting and reemployingstrikers unilaterally.301WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed in Section7 of the Act.BEST INDUSTRIALUNIFORM SUPPLYCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Dallas-Brazos Building,1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4812.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge:The charge in this case was filed on February 22, 1973,1and amended on March 13. The complaint was issued onApril 6 and amended at the hearing.The hearing was heldin Houston,Texas, on July 11 and 12 and September 11. (Iclosed the record on July 12 on the basis of anunderstanding with counsel that,in the event they wereunable to settle issues posed by the complaint and answerbut not yet litigated before me with respect to thereinstatement rights of a number of unfair labor practicestrikers,Iwould grant the General Counsel'smotion toreopen.As it turned out, settlement was reached as to allbut one,Dorothy Macon.Consequently,the Macon issuewas heard on September 11.) The complaint allegesviolations by Respondents(in the interest of simplicity, Ihave hereinafter referred to the Respondent corporation asRespondent and the Respondent individual by his name)of Section 8(a)(l), (3), and (5)of the National LaborRelationsAct, as amended.For the reasons set forthbelow,I find that Respondent did violate Section 8(aXl),(3), and(5) although Leonard Franklin did not.However,as to the principal issue actually litigated before me, thefailure of Respondent to reinstate four strikers becausetheyhad engaged in picket line violence,Ifind forRespondent.Upon the entire record,including especially my observa-tionof the demeanor of the witnesses,and after dueconsideration of the excellent briefs filed by counsel forrAll dates are between October 1972 and September 1973. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth the General Counsel and Respondents, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation, is engaged in Houstonin thebusinessof providing an industrial uniform supplyservice.During the year just prior to issuance of thecomplaint in this case it purchased goods and materialsvaluedin excessof $50,000 from suppliers who receivedsuch goods directly from points outside the State of Texas.H. THE UNFAIR LABOR PRACTICESA.The Liability of Leonard FranklinLeonard Franklin is president of Respondent. He owns50 percent of Respondent's stock. His wife owns the otherhalf.He participates actively in the day-to-day operationof the plant. He testified as follows:Q. .... as the chief officer, you set the laborrelations policy for the employees at the plant, is thatright, sir?A. I work with it. I don't set the policy. I work withother officers of the Company. I imagine I make thefinal decision.Q. I beg your pardon?A. I would make the final decision.Q.All right. You have the final decision over laborrelations policy for your company?A.That's right.At the time of the hearing Respondent had outstandingtwo loans from Houston Citizens Bank and Trust Compa-ny the notes for which Franklin hadsigned inhis capacityaspresident of the corporation and cosigned as anindividual. Sixteen other notes are signed by Franklin onlyin his capacity as president. On the basis of these facts, theGeneral Counsel asserts that Leonard FranklinisRespon-dent'salter egoand, therefore, properly included as a partyrespondent. The General Counsel relies onOgle ProtectionService, Inc., and James L. Ogle,149 NLRB 545.As the balance of this decision will, I hope,make clear,Leonard Franklin played no outstanding role in the eventswith which we are here concerned.I assume thatthe finaldecision not to reinstate Esther Franks, Arzettia Neal, JedyRobertson,Mary Ringo, and Augusta Thomas,the issuethis case is really all about, was made byhim in hiscapacity as president of Respondent.But akey participantin each of those events was Charles Franklin, Respondent'svice president and Leonard Franklin's son.Charles, it isobvious, plays an important role in the decision makingprocess, whether the problem isreinstatementof certainstrikers or the more mundane questions which come up inthe course of day-to-day operations of Respondent's plant.Moreover, there is no indication of any effort by LeonardFranklin to hide behind the corporate veil to escape therequirements of the law or of any reason why a remedialorder directed against Respondent alone will not effectuatethe purposes of the Act. Finally, the General Counsel didnot attempt to include Leonard Franklin as a partyrespondent inBest IndustrialUniform Supply Company,Inc.,203NLRB No. 186,despite the greater role he playedin the events there involved.Therefore,I find that LeonardFranklin is not Respondent'salter egoin the sense in whichthat expression is used inOgle Protection Service,supra,and has been improperly included as a party in this case.B.BackgroundOn October 23, virtuallyallof Respondent's73 pro-duction and maintenance employees struck. The ChargingPartyfiled a chargein Case 23-CA-4600 on November 30.Complaint was issued in that case on December 22, andhearing was held before Administrative Law Judge Joseph1.Nachman on January 24 and 25.On February 5 theChargingPartymade an unconditional offer to return towork on behalf of all the employees.When Respondentfailed to reinstate the strikers,the Charging Party filed thecharge in this case.Judge Nachman issued his decision inCase 23-CA-4600on March 9.He found that Respondenthad violatedSection 8(axl), (3), and(5) and that the strikewhich began on October 23, was an unfair labor practicestrike.On June 4,after issuance of the complaint butbefore thehearing in this case,the Board issued a short-form adoption of Judge Nachman's decision and recom-mended Order inBest IndustrialUniform Supply Company,Inc.,203NLRB No. 186.The Board denied Respondent'smotion to reopen the record in Case 23-CA-4600 andconsolidate it with this case.C.TheTechnical ViolationsThe complaintallegesand theanswer admits thatRespondent failedand refused to reinstate55 namedstrikerswithin 5 days from February 5. Sinceit iswellsettled that failureto reinstateunfair labor practicestrikerswithin 5 days of their unconditionaloffer to return towork, notwithstanding the factthat the nature of the strikeis stilla matter of dispute atthe time the5-day period runs,I findRespondenttherebyviolated Section 8(aX3) and (1)of the Act.The complaintallegesand the answeradmitsthat "sinceon or about February 5" (i.e., from theCharging Party'sunconditional offer to return to work, to the issuance of thecomplaint on April6;Respondent began reinstatingstrikers after April 6), Respondent failed and refused tocomply with the Charging Party'srequest for data relatingto the strikers'reinstatement rightsand bypassed theCharging Party by unilaterally contacting and reemployingsome ofthe strikers.Since, as theBoard found in Case23-CA-4600, the Charging Party has been the dulydesignated collective-bargaining representative of Respon-dent'sproductionandmaintenance employees sinceOctober 25, Respondentwas undera duty to consult withiton and after February5 concerning reinstatement ofstrikers.By failing to carry out that dutyin the manneralleged in thecomplaintRespondentviolated Section8(a)(5) and (1) of the Act.D.The Litigated AllegationsSometime after Judge Nachman'sdecisionon March 9 BEST INDUSTRIAL UNIFORM SUPPLY CO.303and before the Board's on June 4 Respondent began agood-faith attempt to comply with what ultimately becamethe Board's Order in Case 23-CA-4600. As a result, thereinstatementrights of 49 of the 55 strikers named asdiscriminateesin this case because Respondent failed toreinstatethem within 5 days after February 5 have beenhandled as part of the compliance stage of that case. Fourof the other six have been denied reinstatement byRespondent on the ground that they engaged in picket lineviolence.Whether they had, in fact, done so was the onlyissue as towhich testimony was taken during the Julyphase of the hearing. The fifth, Augusta Thomas, has beendenied reinstatement on the ground that he is underindictment for murder. The facts as to him were stipulatedin July. The sixth, Dorothy Macon, was discharged forcause afterbeing reemployed by Respondent, althoughnot, the General Counsel contends,reinstated.The facts inher case, too, are essentially undisputed. As in Thomas'case, the issue posed is alegal one. I turn first to the fourwomen who allegedly engaged in acts of violence.1.Esther Franks, Arzettia Neal, Jedy Robertson,and Mary RingoEsther Franks and Arzettia Neal have been deniedreinstatementon the ground that they threw rocks atCharles Franklin, Respondent's vice president, on October25, the third day of the strike. Jedy Robertson has beendenied reinstatementon the ground that she droppedroofing tacks in a driveway at Respondent's plant whilepicketing during November. Mary Ringo has been deniedreinstatementon the ground that she beat up a nonstrikingemployee, Anna Saucedo, during December. Each incidentpresentsa sharp credibility conflict in the record. As to therock-throwing incident,allwitnessesagree that Franklincrossed thestreet infront of Respondent's plant in the lateafternoon of October 25 to a point where some 40 to 50strikerswere gathered and warned them not to throwstones atautomobiles leaving the plant parking lot.According to all of Respondent's numerouswitnesses, hewas stonedand chased back across the street, suffering aninjury to his ear. According to all of the General Counsel'snumerous witnesses,he returned to the plant unmolested.In their version, stones were never thrown, either before orafter Franklin crossed thestreet.As to the roofing tacksincident,Charles and Leonard Franklin testified that theysaw Jedy Robertson drop them. Mrs. Robertson, althoughadmitting that she picketed at the driveway and in thecostume described by the Franklin, denied that shedropped anything. As to the assault, the conflict in thetestimony is total. Anna Saucedo and Rosemary Arredon-do, another nonstriking employee who was leaving theplant with Miss Saucedo at the time, described the beating.Stella Leal, a bilingual, nonstriking employee who inter-pretedMiss Saucedo's Spanish to Plant Manager DavidMark when Miss Saucedo, battered and bloody, returnedto the plant after escaping from Mrs. Ringo, testified as toMiss Saucedo's appearance at that time and her account ofwhat had happened to her. Miss Saucedo, Mrs. Leal, andMark testified about an incident some 3 weeks later whenMark took Miss Saucedo out to the picketline to see if shecould identifyher assailantand Miss Saucedo picked outMrs. Ringo. Mrs. Ringo testified that neither the assaultnor the identification had ever taken place.In finding all four strikers guilty as charged, I have reliedprimarily on the fact that the strike which began onOctober 23 and ran until February 5 was marked byconsiderable violence, especially in its early days. Respon-dent continued in operation, hiring replacements within aday or two of October 23 and acquiring a full complementof employees within a week and a half. Rocks werefrequently thrown at trucks and automobiles as they cameto and left the plant. Bricks were thrown through the glassof at least two vehicles. Flat tires were common. One ofRespondent's trucks was forced off the road by a strikerwho waved a pistol. Strikers followed and harassedstrikebreakers.On one such occasion, the strikebreakerpulled a gun on the strikers and wound upin jail.CharlesFranklin carried an unloaded shotgun in his car. He andhis family were threatened by anonymous telephone calls.In such an atmosphere I find incredible the testimony ofthe strikers that they conducted themselves like ladies onthese three occasions. Charles Franklin would not havecrossed the street to confront a crowd of strikers if he hadnot been provoked. His description of what happened tohim when he got there is consistent with what strikers didon other occasions. That they did not respond to his angerwith anger of their own is inconceivable. Similarly, beatingup a nonstriker who says she is going to call the policebecause strikers are rocking the car in which she is sitting isconsistentwith the situation that obviously prevailed atRespondent's plant. I have no doubt that Miss Saucedowas, in fact, beaten. There is no basis in the record forfinding that she was mistaken when she picked out Mrs.Ringo as her assailant, either on the picket line or in thehearing room.In Jedy Robertson's case, I have relied on more thansimply the fact that tacks or other sharp objects dropped inRespondent's driveways caused flattires.The Franklinstestified that their attention was called to Mrs. Robertsonon the day in question by the fact that she was wearing anArmy fatigue. jacket over one of Respondent's jumpsuits,thus they happened to be watching her when she droppedthe tacks. Mrs. Robertson denied that the jumpsuit she hadon was one of Respondent's. She described it as a garmentshe had borrowed from her husband. The jumpsuit shewore on the picket line is in evidence. So is a jumpsuittaken out of Respondent's stock. The two are identical.Because the strike at Respondent's plant was violent innature and because General Counsel's Exhibit 7 andRespondent's Exhibit 9 are identical, I have discredited allof the General Counsel's witnesses and credited Respon-dent's where there are conflicts between them in makingthe following findings of fact:On the afternoon of the third day of the strike, strikers,including Esther Franks, threw stones at an automobile asit left the plant parking lot. Charles Franklin observed this.He crossed the street and approached a group ofapproximately 10 strikerswho were lounging in thedriveway of a building at which strikers congregatedduring the strike. Esther Franks and Arzettia Neal were inthe forefront of this group. Franklin recognizedMrs.Franks and Mrs. Neal. Franklin said to the group, "If you 304DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinue throwing rocks at vehicles going out of ourparking lot we are going to have to try to have you thrownin jail."Mrs.Franks screamed,"You are on our side of thestreet now,you honky bastard."She called him variousother names,including"honky mother-fucker." She yelled,"Hit me,honky, hit me."She picked up a stone and threwitat him.It hit him in the chest.As he turned away, shethrew another stone which hit him on the left ear, cutting itand causing it, eventually,to swell and turn black and blue.Others in the group,including Mrs. Neal,began to throwstones at Franklin.At thesame time other strikers in thearea converged on the action,taking upthe cry thatFranklin was now on "their" side of the street and yelling,"That's Chuck,let'sget him."Some 40to 50personspursued Franklin and stoned him as he hurried back to thesafety of Respondent's parkinglot.They yelled, "We arenot throwing rocksat you;these are not rocks we arethrowing at you," and laughed. As Franklin started acrossthe street someof thestones struck a passing car. Itstopped and the driver,a large black man,got out. Hebelligerently asked Franklin who had hit his car with rocks.Franklin said that the stones thrown at him had hit the car.At thesametime the pursuers attempted to goad the blackman into attacking Franklin by yelling, "He did,he did."The man followed Franklin onto Respondent's parking lotbut desisted, returned to his car, and drove away whenseveral employees came to Franklin's assistance.Franklin telephonedhis doctor about the injury to hisear.He did not, however, heed the doctor's instructions tocome to his office so that the doctor could take a look at it.The next day, Franklin swore out a warrant for Mrs.Franks and Mrs. Neal. Mrs. Neal was arrested in thevicinity of Respondent's plant that day. Mrs. Franks, whenshe learned the police were also looking for her, turnedherself in voluntarily. Both were released on bail. The casehad not come to trial at the time of the hearing herein.Around the third week of the strike, at a time when flattireswere the particular harassment being suffered byRespondent, Jedy Robertson dropped roofing tacks whilepicketingat the middle of three entrances into the parkinglot in front of Respondent's plant. This entrance is directlyin front of the plant. Leonard and Charles Franklinobserved her dropping tacks at this place and time becausethey were watching her through the window of the plant.They were watching her because Charles had noticed andcalled to his father's attention the fact that she was wearingone of Respondent's jumpsuits.One afternoon in DecemberAnnaSaucedo was leavingthe plant around 4 o'clock at the end of the workday in theautomobile of Rosemary Arredondo. The car stalled in thedriveway at the west end of the parking lot in front ofRespondent's plant. Three pickets, two women, includingMary Ringo, and one man, were in the vicinity of thedriveway. They began rocking the car and scratching itwith a rock. Miss Saucedo got out and began walking backto the plant.Mrs. Ringo asked her where she was going.Miss Saucedo,said,in Spanish, she was going to call thepolice.Mrs. Ringo grabbed her by the wrist, wrestled herto the ground, and punched and kicked her. Miss Saucedosuffered a black eye and a cut over the eye. She managedto escape Mrs. Ringo,fled into theplant,and, throughinterpreter Stella Leal,reported what had happened to her.At the time of this attackMiss Saucedo was able todescribebutnot name her assailant.DavidMark,Respondent's plant manager,decided that the descriptionfitMrs.Ringo.Consequently,about 3 weeks later, whenMrs.Ringo was on the picket line, Mark took MissSaucedo outside to see if shecould identifyMrs. Ringo. HetookMrs.Leal along to act as interpreter.Miss SaucedoidentifiedMrs. Ringo as the woman who had beaten herup.Each of these incidents is, in my opinion,serious enoughto disqualifythe strikers involved from reinstatement. Thefact that,presumably,other strikers than Mrs. Franks andMrs. Neal wereamong the40 or 50personsin the mob thatstoned Charles Franklin doesnot make them any lessculpable. In anyevent,they were the only two he was ableto identify. I find,therefore, thatRespondent is justified innot reinstatingEsther Franks, Arzettia Neal, Jedy Robert-son,and MaryRingo to their former or substantiallyequivalent positionsand hasnot, byfailing and refusing toreinstatethem, violatedSection 8(aX3) and(1) of the Act.2.Augusta ThomasThe overwhelming majority ofRespondent's productionworkersare women.Most of Respondent's male prod-uction workersdid notstrike.One of the few who did wasAugusta Thomas. During thestrike,but undercircum-stances as towhich the recordis completely silent,BirdieMae Vaughn,a femalestriker,was shot to death.Thomasisunder indictmentfor hermurder.The recorddoes notreveal whether the indictmentis for the crime of murderwith malice or murder without malice, the only twodegreesof homicide provided for underTexas law.Thomas hasbeen released on bond pending trial.Respondent has refused to reinstate Thomas because, inthe words of Charles Franklin:We have very few maleemployeesin the plant. Themajority of the peoplein the plant are women. He wasone of the fewmale employeesthat we had. The factthat he hasbeen charged with murder and it was ahighly-publicized thing on the radio and on TV, andeveryone talked aboutit at great length,I sincerely fearthat if I were to bring himback in the plant there willbe someconsiderable apprehension since this was afemale and we have predominately female employees,this being one of the fewmales we have in the plant,since himbeing charged withmurder,I feel the frictionthat would be brought aboutis unnecessary.Thereis noreal precedent on thisissue, as Respondentconcedesin itsbrief. The onlycase it pointsto in supportof itsposition isLoffland Brothers Company,166 NLRB195. There the fact that arsoncharges were pending againstthe alleged discriminatee was weighed in the context of adispute over whethera discharge ostensibly for that reasonwas therespondent's real motive or a pretext.The case didnot involvethe reinstatementrightsof an unfair laborpracticestriker. It is,therefore,clearly inapposite.Respondent's rationale for refusing to reinstate Thomaswould carry more weight ifthere were some evidence in therecord that the homicidewas connected with or grew out BEST INDUSTRIAL UNIFORM SUPPLY CO.305of the strike in some way.There is no such evidence sincethe record consists solely of a stipulation as to Thomas'indictment and present freedom and Charles Franklin'stestimony quoted just above. In that state of the record, Ithink there is no reasonable basis for Respondent'sapprehension. Even though the principle that a man ispresumed innocent until foundguiltydoes not alwaysapply in the real world to persons in high places, it isnonethelessstillone of the foundations of our system ofjustice.I rely on it to find that Respondent is not justified,on this record,in refusing to reinstate Augusta Thomasbecause he is under indictment for murder.By so doing ithas violated Section 8(a)(3) and(1) of the Act.3.Dorothy MaconThe Board's Order in Case 23-CA-4600 requiresRespondent, "upon unconditional application," to "offerimmediate,full and unconditional reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, toall employees who went on strike on October 23, 1972."The issue with respect to Dorothy Macon is whether shehas been reinstated within the meaning of that Order.Mrs.Macon was one of three employees who packeduniforms in Respondent's packing department. A few daysbefore the strike began she was moved to the hangerdepartment and assigned the chore of inspecting garmentsfor defects such as missing buttons before they left theplant.When she returned to work on April 23, she wasassigned to the towel room. A replacement hired during thestrikecontinued to perform the inspection job in thehanger department. In all other respects such as wages,fringe benefits,and supervision, the terms and conditionsofMrs.Macon's employment were the same after thestrike as before. On June 6 she was discharged for cause.(Actually, she was "suspended indefinitely," but Respon-dent had no intention of recalling her. Respondent blamedher for a 1-hour shutdown in production when a machineon which she was working malfunctioned. Whether Mrs.Macon, in fact, was responsible is not an issue in this case.)Only after June 6 did she or the Charging Party take theposition now advanced by the General Counsel that shewas not legally reinstated because she was not put back onthe inspector's job in the hanger department when she firstreturned to work.IfindRespondent has legally reinstated Mrs. Maconwithin the terms of the Board's outstanding Order. I do notrely especially on the "or substantially equivalent posi-tions" wording of the Order. Even if it had been couched inthemore conventional "former positions or, if thosepositions no longer exist, substantially equivalent posi-tions," I would still arrive at the same conclusion. In myopinion,Mrs.Macon was returned to her "former"position in the sense in which that adjective is used by theBoard. This is not a case of a skilled mechanic assigned tosweepingfloors or an employee with a cushy assignmentnear the radiator assigned to backbreaking chores in theplant's Siberia.All of the jobsin Respondent's plants as towhich this record gives any insight are unskilled andmenial in nature. The distinction between inspectinggarments in the hanger department and handling towels inthe towelroom is one without a difference.Mrs. Maconand the Charging Party obviously considered this to be sosince no issue as to her reinstatement arose until after hersubsequent discharge and, at least insofar as this recordreveals,none has arisen as to the reinstatementof any ofthe other 49 strikers named in the complaint.Even if I am wrong in my interpretation of the Board'suse of the word"former" I would still not recommendreinstatement forMrs.Macon. She received all theperquisites of employment between April 23 and June 6.The only thing Respondent can be said to have denied herthat she was entitled to was the privilege of working in thehanger department instead of the towel room. She was thendischarged for cause. (The issue of whether Mrs. Macon'sdischarge violated Section 8(a)(3) and(1) is presentlybefore the General Counsel on appeal from the RegionalDirector'srefusal to issue complaint. Counsel for theGeneral Counsel has carefully preserved in this record theright to contend in subsequent litigation that Mrs. Maconwas discharged for a reason violative of the Act in theevent a complaint should ultimately issue.My findings onthis point are for purposes of this case only and are notintended to preclude the General Counsel in any way fromfollowing such a course.)The General Counsel argues thatthis fact is irrelevant because the course her employmentwould have followed had she been reinstated to theinspector's job is pure speculation.I think it is the mostrelevant fact in the situation because her discharge forcause is not speculation. It is the only hard fact available.Respondent has not condoned the act for which itdischargedMrs. Macon on June 6. There is no evidenceRespondent had any ulterior motive directed against herwhen, as part of its effort to comply with what eventuallybecame the Board's Order, it put her in the towel roomrather than the hanger department. Therefore, it shouldnot, I think, be penalized now by an order which would, ineffect,wipe the slate clean for Mrs.Macon over its protest.(An order which now required Respondent to reinstate herto the inspector job but permitted it to discharge herimmediately thereafter for the cause she gave in Junewould exalt form over reason.)I find,therefore,Respon-dent has not violated Section 8(aX3) and (1) of the Act tyfailing to reinstateDorothyMacon to her former orsubstantially equivalent position.Upon the foregoing findings of fact and upon the entirerecordin this case,Imake the following:Conclusions of Law1.Best Industrial Uniform Supply Company, Inc., is anemployerengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Laundry,Dry Cleaning and Dye House Workers,Local Union No.218, is a labor organization within themeaning of Section 2(5) of the Act.3.All productionand maintenance employees em-ployed by Respondent at its plant located at 6410Cavalcade Street, Houston, Texas, excluding all truckdri-vers,part-timeemployees,officeclericalemployees,guards,watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act. 306DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Since October 25, 1972, the Charging Party has beenand is now the representative for the purpose of collectivebargaining of the employees in the unit described abovewithin themeaning ofSection 9(a) of the Act.5.By failing and refusing to reinstate unfair laborpractice strikers within 5 days of their unconditional offerto return to work, Respondent has violated Section 8(aX3)and (1) of the Act.6.By failing and refusing to reinstate Augusta Thomas,an unfair labor practice striker on whose behalf anunconditional offer to return to work had been made, ontheground that he is under indictment for murder,Respondent has violated Section 8(a)(3) and (1) of the Act.7.By failing and refusing to comply with the ChargingParty's requestfor data relating to strikers'reinstatementrights and by bypassing the Charging Party to contact andreemploy strikers unilaterally, Respondent has violatedSection 8(a)(5) and (1) of the Act.8.The allegations of the complaint that Respondenthas violatedSection 8(a)(3) and (1) of the Act by failingand refusingto reinstateEsther Franks, Arzettia Neal,Jedy Robertson, Mary Ringo, and Dorothy Macon havenot been sustained.9.The allegation of the complaint that LeonardFranklin is thealter egoof Respondent and, therefore,properly included as a party respondent in this case has notbeen sustained.The RemedyIf it were not for my findings with respect to AugustaThomas, I would recommenddismissalof the complaint.There is already outstanding against Respondent a broad8(a)(1), (3), and (5) Board order. A second one addsnothing to the situation as a practical matter and may serveto open wounds between Respondent and the ChargingParty which were apparently healing at the time of thehearing.However, since an order must be issued in thiscase in order to remedy the wrong done Thomas, I willinclude a narrow recommendation that Respondent beordered to cease and desist as well from the technicalviolations found. I will also include the usual make-wholeprovisionwith backpay and interest at 6 percent perannum computed as prescribed in F.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716. I will not, however, recommend abargainingorder.The one outstanding is sufficient.Neither will I recommend posting of the usual notice. Inview of Respondent's good-faith efforts to comply with theoutstanding Board Order, a second notice would noteffectuate the policies of the Act.Upon the basis of the foregoing findings of fact,conclusions of law,and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby make thefollowing recommended:ORDER2Best IndustrialUniform Supply Company, Inc., itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Failing and refusing to reinstate unfair labor practicestrikers within 5 days of their unconditional offer to returnto work.(b) Failing and refusing to reinstate unfair labor strikerson whose behalf an unconditional offer to return to workhasbeenmade on the ground that they are underindictment for crimes not related to its relationship with itsemployees.(c)Failing and refusing to furnish data relating tostrikers' reinstatement rights to its employees' collective-bargaining representative.(d) Bypassing its employees' collective-bargaining repre-sentative by contacting and reemploying strikers unilater-ally.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Augusta Thomas immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for anyearnings he lost on and afterFebruary 10,1973, plus interest, as a result of Respondent's failure toreinstate him.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges the commission of any unfair laborpractices by Leonard Franklin individually and insofar asit alleges Respondent violated Section 8(a)(3) and (1) of theAct by failing and refusing to reinstate Esther Franks,Arzettia Neal, Jedy Robertson, Mary Ringo, and DorothyMacon.2 In the event no exceptions are filed as provided by Sec.102.46 of the102 48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulations of the NationalLaborRelations Board,the findings,its findings,conclusions,and order, and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Secdeemed waived for all purposes.